Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Modica (EP 0812923) in view of Olper et al. (US Patent Application Publication no. 2011/0083970).
With respect to claim 1, Modica teaches a process for recovering lead from a lead pastel containing comprising lead sulfate (abstract; paragraphs 1-2), the process comprising the following steps:
(a) leaching said lead pastel with an aqueous leaching solution containing comprising chloride ions Cl- and ammonium ions NH4+ to produce an insoluble residue comprising PbO2 (paragraphs 10; 15), and a leachate comprising lead ions and sulfate ions (paragraph 14, 15; 23-26);
(b) separating said insoluble residue comprising PbO2 from said leachate (paragraphs 34-36);
(c) adding a precipitating agent selected from the group consisting of CaO, Ca(OH) and mixtures thereof to said leachate to form a precipitate comprising calcium sulfate and a supernatant comprising lead ions (paragraphs 26-28; 51; 87-89);
(d) separating said precipitate comprising calcium sulfate from said supernatant comprising lead ions (Example 12; paragraphs 85-89).
Modica fails to teach a final step for (e) applying an electrical potential to at least one a cathode in contact with said supernatant comprising lead ions to electrolytically produce metal lead and a regenerated leaching solution containing comprising chloride ions Cl- and ammonium ions NH4+.
Olper discloses an electrolytic process for producing metallic lead by applying an electrical potential to a cathode in contact with an electrolyte containing lead (paragraphs 68-69, 73) and a regenerated solution containing ammonium chloride is further recycled (via line 12) to a leaching step such that the process can be carried out continuously (paragraphs 78-79). It would have been obvious to one having ordinary skill in the art at the time of filing to subject the solution containing lead ions of Modica to electrolysis because as taught by Olper, it is well known in the art to continuously produce metallic lead by applying an electrical potential to a cathode in contact with an electrolyte containing lead, and one would have a reasonable expectation of success in doing so.
With respect to claim 2, Modica further teaches wherein said supernatant comprising lead ions, before being fed to (e), said electrolysis step, is subjected to the following steps:
(d1) adding to said supernatant a precipitating agent to form a precipitate comprising a calcium salt (paragraphs 87-89), said precipitating agent comprising an anion capable of forming a calcium salt with calcium ions remaining in solution after precipitation of calcium sulfate, said calcium salt having a lower solubility than that of calcium sulfate (paragraphs 26; 87-89); and
(d2) separating said precipitate from said supernatant by filtration (paragraphs 84-87).
With respect to claim 3, said anion of said precipitating agent of Modica is a carbonate (paragraph 85).
With respect to claim 4, Olper discloses that it is well known in the art to subject said supernatant, before being fed to (e), said electrolysis step, to cementation to eliminate least impurities present using metal lead (paragraph 14).
With respect to claim 5, even though Modica in view of Olper fails to explicitly teach wherein said precipitating metal comprises the metal lead produced in (e), Olper teaches a recirculation line where a regenerated solution containing ammonium chloride is further recycled (via line 12) to a leaching step such that the process can be carried out continuously (paragraphs 78-79).
With respect to claim 6, Olper teaches a recirculation line where a regenerated solution containing ammonium chloride is further recycled (via line 12) to a leaching step such that the process can be carried out continuously (paragraphs 78-79).
With respect to claim 7, the electrolysis step of Olper is performed by applying a current having a current density within a range of 50-15,000 A/m2 (paragraph 40).
With respect to claim 8, wherein a pulsed vibration is imparted to a structure of said cathode.
With respect to claim 9, Modica teaches wherein said lead pastel is fed to (a) after being heat-treated at a temperature within a range of 650 °C - 700 °C (paragraph 18; another example shows temperatures between 300-600oC; paragraph 43).
With respect to claim 10, Modica further discloses wherein (a) is performed in the presence of a reducing agent to promote dissolution of the lead pastel (paragraphs 34, 35, 43, 48).
With respect to claim 11, even though Modica fails to explicitly wherein said reducing agent is H2O2, Olper discloses hydrogen peroxide a well-known reducing agent in the production of lead (paragraph 17)
With respect to claim 12, Olper teaches a process for recovering a lead-acid accumulator component, the process comprising:
grinding a lead-acid accumulator and separating a lead pastel comprising lead sulfate (paragraph 3, 4, 87); and
recovering lead from said lead pastel by a recovery process comprising the process of claim 1 (discussed in detail above).
With respect to claim 13, the process of Olper further comprises:
 (i) grinding said lead-acid accumulator to obtain a ground product (paragraph 3);
  	 (ii) separating the ground product (paragraph 3 teaches grinding and separating operations of accumulators) into at least:
- a metal fraction comprising a lead alloy that formed a grid and a pole of said lead-acid accumulator (paragraph 4); and
	(iii) recovering lead from said lead pastel through said recovery process and co-producing an insoluble residue comprising PbO2 (paragraphs 64; 94); and
(iv) melting said metal fraction and said insoluble residue comprising PbO2 to produce metal lead ingot (paragraphs 4; 12, 76).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794